Order, Family Court, Delaware County, entered on April 8, 1974, affirmed, with costs. No opinion. Greenblott, J. P., Sweeney, Kane and Reynolds, JJ., concur; Main, J., dissents and votes to dismiss in the following memorandum. Main, J. (dissenting). I dissent. The petitioner has failed to establish a prima facie case for support by the presentation of any competent evidence and the court should have dismissed the petition. The order of Family Court dated April 8, 1974 and the order of sequestration should be vacated and the petition dismissed.